134 F.3d 378
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.LOUISIANA-PACIFIC CORPORATION, a Delaware Corporation,Murray Pacific Corporation, a WashingtonCorporation, and Port of Tacoma, aWashington MunicipalCorporation, Plaintiffs,andWASSER & WINTERS COMPANY, a Washington Corporation, andCascade Timber Company, a Washington Corporation,Plaintiffs-Appellees,v.ASARCO, INC., a New Jersey Corporation, Defendant-Appellant.
No. 96-35702.
United States Court of Appeals, Ninth Circuit.
Argued and submitted Dec. 1, 1997.Decided Jan. 14, 1998.

Before:  WRIGHT, REAVLEY** and KLEINFELD, Circuit Judges.


1
MEMORANDUM*


2
The judgment of the district court is affirmed for the reasons given by that court in its order of May 2, 1996.



**
 Honorable Thomas M. Reavley, Senior United States Circuit Judge for the United States Court of Appeals, Fifth Circuit, sitting by designation


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3